Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,3-6,9,11,14,15,17,18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 1, the combination of the “wherein clause” (last 6 lines) with remaining claim limitations is new to the application. Consider that the claimed “electrode” (line 2) is originally disclosed as only relating to the embodiments of Figures 27 to 30, and there is no suggestion in the originally filing of employing such electrode with an “adjustable” (line 3 from last, claim 1) second member. Also, there is no suggestion in the originally filed of employing the “electrode” in a “device that is able to remain in a substantially upright or pre-determined position” (last line). The “adjustable” second member relates to different embodiments of Figure 4,5,7 that are not electrode oriented. The claimed maintaining the device in an “upright or predetermined position” does not employ any sensor. There is no example that combines the claimed “electrode” (claim 1) with the “second elongate member being adjustable within the interior channel so as to extend or shorten the length of the device” (lines 2-3 from last, claim 1). There is no example of employing the “electrode” (claim 1) with a device that remains in an upright of pre-determined position”.
	
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 15, “being released” (line 2) to trigger falling (“falls”, line 2 from last) is not consistent with claim 1’s device that is “being able to remain in a substantially upright or pre- determined position” (last 2 lines, claim 1).  The claim is internally inconsistent.

	As to Remarks:
	As to the third paragraph of page 7; Para 189 is unclear what it might mean, if anything.  What specific device does “The device” (line 1, Para 189) relate to, if any?  In what manner can that device’s elongate member be “similar to or the same” as the entirety of another specific device (“devices”, line 3, Para 189).  After all, the “elongate member” (line 2, Para 188) is merely a portion of the devices, and is not an entire device (“devices, line 3, Para 189).  Which of “previous aspects” (line lines 3,4) are referred back to?  What exactly does Paragraph 188 relate the “the invention as presented above” (line 5) to relate back to, as there are many embodiments?  What is this paragraph attempting to express?  What  exactly do “The device”, “the devices” and “elongate member described in previous aspects” specifically relate to in specific embodiments so that one of ordinary skill may read Para 189 and somehow arrive at the combination of claim 1?  Paragraph 189 lacks meaning in the context of this application, and with regard to claim 1.  Claim 1 is combining structural features of different embodiments and aspects embodiments.  Para 189 by itself does not support claim 1, and does not combine structure in Paragraphs 128-188 in a manner that supports claim 1.   Para 189 does not specifically express what the “The device”, “the devices” and “elongate member described in previous aspects” are that suggests the substance of claim 1. 
	As to the last paragraph of page 7; Claim 15’s device calls for both falling (“falls”, line 2 from last) and “remain in a substantially upright or pre-determined position” (italics added, last 2 lines, claim 1).  This claim is combining 2 different embodiments.  The claim calls for operating in both “upright or pre-determined position” (claim 1) and “falls” (claim 15) situations.  Such is inconsistent.  It’s not as if the claim is depicted as operational in different modes.  As such, claim 1 has features that are internally inconsistent.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861